

Exhibit 10.10


HIGHLANDS REIT, INC. RETENTION BONUS PLAN


Highlands REIT, Inc., a Maryland corporation (the “Company”), has adopted this
Highlands REIT, Inc. Retention Bonus Plan (the “Plan”) for the benefit of
certain employees of the Company on the terms and conditions hereinafter stated.
The Plan, as set forth herein, is intended to reinforce and encourage the
continued attention and dedication of such employees to their duties without
distraction in the event of any threat or occurrence of a Change in Control. The
Plan replaces the Predecessor Plan, and, in connection with the adoption of the
Plan, the Company is terminating the Predecessor Plan.


1    Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:


1.1    “Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.


1.2    “Base Compensation” means (i) for a salaried Employee, the Participant’s
annual base salary rate in effect immediately prior to the consummation of a
Change in Control, and (ii) for an hourly-paid Employee, an amount equal to the
Participant’s regular base hourly cash compensation rate immediately prior to
the consummation of a Change in Control, multiplied by the Participant’s
regularly scheduled weekly hours as of the Change in Control, multiplied by 52.
For the avoidance of doubt, a Participant’s Base Compensation shall not include
any bonus, commission or other incentive compensation.


1.3    “Board” means the board of directors of the Company.


1.4    “Change in Control” means the first to occur of any of the events set
forth in the following paragraphs: (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), other than the Company or an Affiliate thereof or a Company employee
benefit plan, including any trustee of such plan acting as trustee, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
(50%) or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors; (ii) a
merger, reverse merger or other business combination or consolidation of the
Company with any other corporation other than an Affiliate of the Company, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company, or such surviving entity
outstanding immediately after such merger, reverse merger, business combination
or consolidation; (iii) a majority of the members of the Board are replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the Board prior to the date of the appointment or
election; (iv) a sale or disposition (other than to an Affiliate) of all or
substantially all of the







--------------------------------------------------------------------------------




Company’s assets in any single transaction or series or related transactions; or
(v) the dissolution of the Company.


1.5    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.


1.6    “Committee” means the Compensation Committee of the Board, or such other
committee as may be appointed by the Board to administer the Plan.


1.7    “Employee” means an individual who is an employee of the Company, any of
its subsidiaries or any Successor Entity (or any of its affiliates).


1.8    “Participant” means each Employee who is employed by the Company or any
of its subsidiaries immediately prior to the consummation of a Change in
Control.


1.9    “Predecessor Plan” means the InvenTrust Properties Corp. Non-Core
Business Retention Bonus Plan.


1.10    “Successor Entity” means any entity that acquires or otherwise succeeds
to all or substantially all of the business or assets of the Company upon and
following a Change in Control.


2.    Effectiveness of the Plan. The Plan shall become effective as of the date
on which the Plan is adopted by the Board (such date, the “Effective Date”).


3.    Plan Administrator. Subject to Section 9.4 hereof, the Plan shall be
interpreted, administered and operated by the Committee (the “Plan
Administrator”), which shall have complete authority, subject to the express
provisions of the Plan, to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. Without limiting the
generality of the foregoing, the Plan Administrator shall have full and final
authority to determine conclusively whether a Change in Control has occurred
under the Plan, the date of the occurrence of such event and any incidental
matters relating thereto. The Plan Administrator may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate. All decisions, interpretations and other actions of the Plan
Administrator shall be final, conclusive and binding on all parties who have an
interest in the Plan.
    
4.    Retention Bonus. Each Participant who remains continuously employed by the
Company or any of its subsidiaries until immediately prior to the consummation
of a Change in Control will be entitled to receive a cash retention bonus in an
amount equal to the Participant’s Base Compensation (the “Retention Bonus”).
Subject to the terms and conditions of the Plan, payment of the Retention Bonus
to each Participant will be made in a lump-sum on the date on which a Change in
Control occurs.


5.    Termination of Employment. In order to be eligible to receive a Retention
Bonus, a Participant must remain continuously employed by the Company or any of
its subsidiaries until immediately prior to the consummation of a Change in
Control. Notwithstanding any provision of




--------------------------------------------------------------------------------




the Plan to the contrary, if a Participant’s status as an Employee is terminated
for any reason prior to the consummation of a Change in Control, the Participant
shall not be entitled to receive any Retention Bonus under the Plan, and neither
the Company nor any Successor Entity shall have any obligation to such
Participant under the Plan.
    
6.    Section 409A. To the extent applicable, the Plan shall be interpreted and
applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. Notwithstanding any provision of the Plan to the contrary, to the
extent that the Plan Administrator determines that any payments or benefits
under the Plan may not be either compliant with or exempt from Section 409A of
the Code and related Department of Treasury guidance, the Plan Administrator may
in its sole discretion adopt such amendments to the Plan or take such other
actions that the Plan Administrator determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under the Plan from Section
409A of the Code and/or preserve the intended tax treatment of such compensation
and benefits, or (ii) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance; provided, however, that this
Section 6 shall not create any obligation on the part of the Plan Administrator
to adopt any such amendment or take any other action, nor shall the Company have
any liability for failing to do so.


7.    Parachute Payment Limitations. Notwithstanding anything to the contrary
contained in the Plan (or any other agreement entered into by and between any
Participant and the Company or any incentive arrangement or plan offered by the
Company), in the event that any amount or benefit paid or distributed to any
Participant pursuant to the Plan, taken together with any other amounts or
benefits paid to the Participant by the Company (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code, and would thereby subject the Participant to an excise tax
under Section 4999 of the Code (an “Excise Tax”), the provisions of this Section
7 shall apply. If the aggregate present value (as determined for purposes of
Section 280G of the Code) of the Covered Payments exceeds the amount which can
be paid to the Participant without the Participant incurring an Excise Tax,
then, solely to the extent that the Participant would be better off on an after
tax basis by receiving the maximum amount which may be paid hereunder without
the Participant becoming subject to the Excise Tax, the amounts payable to the
Participant under the Plan (or any other agreement by and between a Participant
and the Company or pursuant to any incentive arrangement or plan offered by the
Company) shall be reduced (but not below zero) to the maximum amount which may
be paid hereunder without the Participant becoming subject to the Excise Tax
(such reduced payments to be referred to as the “Payment Cap”). In the event the
Participant receives reduced payments and benefits as a result of application of
this Section 7, the Participant shall have the right to designate which of the
payments and benefits otherwise set forth herein (or any other agreement between
the Company and the Participant or any incentive arrangement or plan offered by
the Company) shall be received in connection with the application of the Payment
Cap, subject to the following sentence. Reduction shall first be made from
payments and benefits which are determined not to be nonqualified deferred
compensation for purposes of Section 409A of the Code, and then shall be made
(to the extent necessary) out of payments and benefits that are subject to
Section 409A of the Code and that are due at the latest future date.


8.    Successors.




--------------------------------------------------------------------------------






8.1    Company Successors. The Plan shall inure to the benefit of and shall be
binding upon the Company, any Successor Entity, and their successors and
assigns. Any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets shall assume and agree to perform
the applicable obligations of the Company under the Plan. For purposes of the
Plan, “Company” shall mean the Company as hereinbefore defined and any Successor
Entity which assumes and agrees to perform the applicable obligations of the
Company under the Plan by operation of law, or otherwise.


8.2    Participant Successors. The Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant dies while any amount remains payable to such
Participant hereunder, all such amounts shall be paid in accordance with the
terms of the Plan to the executors, personal representatives or administrators
of such Participant’s estate.
    
9.    Miscellaneous.


9.1    Entire Plan. The Plan, together with any Participation Notice issued in
connection with the Plan, contains the entire understanding of the parties
relating to the subject matter hereof.


9.2    Participation Notice. The Company may in its discretion provide written
notice to any Employee with respect to such Employee’s participation in the Plan
(a “Participation Notice”).


9.3    No Right to Continued Service. Nothing contained in the Plan shall (i)
confer upon any Participant any right to continue as an Employee of the Company,
any of its subsidiaries or any Successor Entity, (ii) constitute any contract of
employment or agreement to continue employment for any particular period, or
(iii) interfere in any way with the right of the Company, its subsidiaries or
any Successor Entity to terminate a service relationship with any Participant,
with or without cause.


9.4    Termination and Amendment of Plan. The Company reserves the right to
terminate, amend or modify the Plan at any time in its sole discretion. The Plan
shall terminate upon the Company’s satisfaction of all of its obligations under
the Plan.


9.5    Participant Covenants. A Participant’s right to receive and/or retain a
Retention Bonus payable under the Plan is conditioned upon the Participant’s
continued compliance, in all material respects, with any confidentiality,
non-solicitation, non-competition and similar covenants with respect to which
the Participant is bound pursuant to any agreement with the Company.


9.6     Withholding. The Company shall have the authority and the right to
deduct and withhold an amount sufficient to satisfy federal, state, local and
foreign taxes required by law to be withheld with respect to any Retention Bonus
payable under the Plan.




--------------------------------------------------------------------------------






9.7    Benefits not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under the Plan to a Participant who is unable
to care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.


9.8    Applicable Law. The Plan shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of Maryland
(without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Maryland).


9.9    Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, which shall remain in full force and effect.


9.10    Captions. The captions contained in the Plan are for convenience only
and shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.




* * * * *






--------------------------------------------------------------------------------






I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Highlands REIT, Inc. on August 9, 2016.




By: /s/ Richard Vance
Name: Richard Vance
    Title: President and Chief Executive Officer




